Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Pursuant to the preliminary amendment dated 10/14/2020, claims 7-12 are cancelled and claims 13-25 are newly added.
Claims 1-6 and 13-25 are pending in the instant application and are examined on the merits herein.	
Priority
The application is a continuation of application 15/019496, now US 10,709,720, filed on 2/9/2016, which is a continuation of application 13/335018, now US 9,283,240, filed on 12/22/2011, which claims priority to provisional application 61/438,860 filed on 12/31/2010.
Information Disclosure Statement
The information disclosure statements (IDS) dated 12/4/2020, 8/11/2021 and 12/3/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Objection
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is 

Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 19 and 22 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites the limitation "the 3’-sialyllactose".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the virus".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 13, 14 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fichot et al. (WO 2009/059996, pub. May 2009, IDS).
Fichot 996 exemplifies an infant formula as follows: (Example 1)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fichot 996 also teaches that the concentrations and ratios of LNnT, 3’-SL and 6’-SL are as follows:

3’-SL and 6’-SL – 0.05 to 2 g per 100 g composition (Claim 8);
Ratios: 3’-SL:6’-SL between 5:1 and 1:2 (Claim 4).
Fichot 996 does not teach the instantly claimed concentration ranges for the recited human milk oligosaccharides.
The instantly claimed concentration ranges are prima facie obvious over those disclosed by Fichot 996 because the instant ranges and those of Fichot 996 overlap. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))
Fichot 996 discloses that the ranges for 3’-SL and 6’-SL, are 0.05-2 g per 100 g composition, and for LNnT are 0.1-3 g per 100g, on a dry weight basis. (p. 7-8, bridge para.) Hence, taking the exemplified 1-liter liquid formula embodiment of Fichot 996 and calculating the sum of the total dry weight yields 136 g total dry weight. Applying these figures results in the following concentration ranges for LNnT, 3’-SL and 6’-SL, which overlap the instantly claimed ranges:

LNnT: 
(0.1-3 g/100 g formula) x (136 g formula/1 L) x (1 L/1000 mL) x (1000 mg/1 g) = 0.136-4.08 mg/mL,
3’-SL or 6’-SL: 
(0.05-2 g/100 g formula) x (136 g formula/1 L) x (1 L/1000 mL) x (1000 mg/1 g) = 0.068-2.72 mg/mL, 
which translates to a range for the 3’-SL/6’-SL mixture of 0.136-5.44 mg/mL.
With respect to the claimed limitation regarding modulating respiratory virus-induced inflammation, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 15, 16, 18 and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fichot et al. (WO 2009/059996, pub. May 2009, IDS), in view of Prieto et al. (US 6,146,670; 1998, IDS).

Prieto et al exemplifies infant formulas comprising 2’-FL, 3-FL and LNT and teaches that the disclosed formulas are effective for treating a variety of infections, including respiratory infections. (Col. 1, Ln. 62; Example 6)
It would have been obvious to one of ordinary skill in the art to modify the formula of Fichot to add the HMOs taught by Prieto, thereby arriving at the instant invention. One would be motivated to make this modification because both Prieto and Fichot teach that the infant formulas are effective for treating infections. Hence, one would have a reasonable assurance of success that in combining the 3’-SL/6’-SL/LNnT composition of Fichot with the 2’-FL/3-FL/LNT of Prieto, the aggregate combination would be expected to treat infections.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fichot et al. (WO 2009/059996, pub. May 2009, IDS), in view of Prieto et al. (US 6,146,670; 1998, IDS), further in view of Albrecht et al. (US 7,090,879; 2006, IDS).
The disclosure of Fichot/Prieto is referenced as discussed above. The combined prior art does not teach the addition of fatty acids, carotenoids or nucleotides.

It would have been obvious to one of ordinary skill in the art to modify the formula of Fichot/Prieto, to include the additives taught by Albrecht, thereby arriving at the instant invention, motivated by the benefits expressly taught by Albrecht of improving product stability.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, 13, 14 and 20-25 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 36 of copending application 17/078239, in view of Fichot et al. (as above)  Although the conflicting claims are not identical, they are not patentably distinct from each other because:  The composition of ‘239, in view of the teachings of Fichot 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DALE R MILLER/Primary Examiner, Art Unit 1623